Gileillan, C. J.
We might have been better satisfied with the result below had the decision been in favor of the plaintiff; for although, upon the essential issues of fact, the evidence in favor of the defendants was direct and positive, the circumstances in the case were such as to east serious suspicion upon that evidence, — suspicion that would have justified the court in finding that the administrator’s sale was fraudulent, and the purchase at it, ostensibly made by Patrick Mc-Geenty for himself, was in fact made for and in the interest of the administrator. The court below, however, gave credit to the testimony of the witnesses as it was rendered; and the circumstances indicating its falsity were not so conclusive as to justify us, within our rules of decision in such cases, in disturbing the finding. The relationship existing between the administrator and the purchaser — that of father and son, (the latter an adult) — was a circumstance to be considered, with the others in the case, in determining the question of actual fraud in the sale; but the law would not infer fraud from it.
Order affirmed.